                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

             Sylvia Corry,            )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )             3:21-cv-00049-FDW-DCK
                                      )
                  vs.                 )
                                      )
       S.C. Johnson & Son, Inc.,      )
             Defendant(s).            )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s May 4, 2021 Order.

                                               May 4, 2021
